992 F.2d 1218
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Alexander OVALLE, Defendant-Appellant.
No. 93-1489.
United States Court of Appeals, Sixth Circuit.
May 13, 1993.

Before KENNEDY and SILER, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant appeals a district court order that he be detained pending trial in this drug conspiracy case.   The defendant has filed a brief in support of his release and the government has filed a brief in opposition.   Upon consideration of the arguments presented, the court concludes that the district court did not err in denying pretrial release.   See 18 U.S.C. § 3142;   United States v. Hazime, 762 F.2d 34 (6th Cir.1985).


2
It is therefore ORDERED that the district court's order is affirmed.